DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on August 25, 2021.  As directed by the amendment, Claims 1, 6, 14, 15, 19, and 20 have been amended.  Claims 1, 3-9, 12-15, and 17-20 are allowable over the prior art.
Regarding the Office Action filed May 25, 2021:
The claims still invoke 35 USC 112(f).  Therefore, the invocations have been maintained.  Please see below for more details.  It should be noted that the claim limitation of “bypass assembly” does not invoke 35 USC 112(f) since the “bypass assembly” is modified by structure in Claims 1, 15, and 20.  Therefore, the invocation of 35 USC 112(f) for “bypass assembly” has been withdrawn.
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been withdrawn.
Applicant resolved all rejections under 35 USC 103.  Therefore, those rejections have been withdrawn.  Please see Reasons for Allowance below for more details.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Driving assembly of Claims 1, 15, and 20.  The corresponding structure described in the specification is the first and second levers (Specification: paragraph 0065).
At least one biasing element of Claims 1, 15, and 20.  The corresponding structure described in the specification is the reset spring (Specification: paragraph 0069).
A sealing member of Claims 1, 15, and 20.  The corresponding structure described in the specification is sealing ring as shown in Fig 3.
Rotatable member in Claims 12 and 17.  The corresponding structure described in the specification is the handwheel (Specification: paragraph 0079).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
Claims 1, 3-9, 12-15, and 17-20 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a pressure regulator assembly, comprising: a housing defining an inlet chamber in fluid communication with an outlet chamber, a valve assembly, the valve assembly comprising: a piston having a body with a first end and a second end; a cylinder, the cylinder having a closed end cap and defining an enclosed cavity between the closed end cap and the 
Claim 15 discusses a bypass assembly with similar claim limitations to Claim 1.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 15.
Claim 20 discusses a self-contained breathing apparatus, comprising an air cylinder, a breathing mask, and similar claim limitations to Claim 1.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 20.
Claims 3-9, 12-14, and 17-19 are allowable due to their dependency on Claims 1, 15, and 20.
Several prior art similar to the claimed invention are discussed below.
Patterson et al. (US 2004/0261794) discusses a breathing regulator.  The regulator has many of the claimed features in Claim 1.  However, Patterson lacks a cylinder that has an enclosed cavity with at least one biasing element within the enclosed cavity.  The component that is supposed to be the equivalent “enclosed cavity” is the restrictor 31 in Patterson.  However, a restrictor is well-known in the art to have both left and right side openings which cannot be described as being “enclosed”. Even Patterson is vague about the components involved.  In contrast, the instant invention shows an enclosed cavity at 106 (Drawings: Fig 3).  Modifying the restrictor 31 of Patterson to be enclosed would drastically affect the operation of the device and 
Garraffe et al. (US 5,549,107) discusses a second stage regulator.  Garraffe lacks many of the claimed features in Claim 1.  Similarly to Patterson, the apparatus lacks an enclosed cavity on its cylinder (Garraffe: 32, Fig 1).  As shown in the figures, Garraffe has an open area at the equivalent cylinder.  Modifying the component 32 to be enclosed or blocked would drastically affect the operation of the device and would make it inoperable.  Therefore, Garraffe does not disclose the claimed invention of Claim 1.  Similar arguments are applied to Claims 15 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785